IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DIANE ZILKA,                                  :    No. 31 EAL 2022
                                              :
                    Petitioner                :
                                              :    Petition for Allowance of Appeal
                                              :    from the Order of the
              v.                              :    Commonwealth Court
                                              :
                                              :
TAX REVIEW BOARD CITY OF                      :
PHILADELPHIA,                                 :
                                              :
                    Respondent                :

DIANE ZILKA,                                  :    No. 32 EAL 2022
                                              :
                    Petitioner                :
                                              :    Petition for Allowance of Appeal
                                              :    from the Order of the
              v.                              :    Commonwealth Court
                                              :
                                              :
TAX REVIEW BOARD CITY OF                      :
PHILADELPHIA,                                 :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of July, 2022, the Application for Leave to File a Post-

Submission Communication is DENIED.        The Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


   (1) Petitioner, a Philadelphia resident who worked in Wilmington, Delaware, was
       subject to Pennsylvania Personal Income Tax (“PIT”), Philadelphia City Wage Tax
       (“Wage Tax”), Delaware Income Tax (“DIT”) and Wilmington Earnings Tax
(“Wilmington Tax”). Pennsylvania allowed Petitioner to credit DIT paid against her
PIT liability. The City of Philadelphia (“City”) allowed Petitioner to credit Wilmington
Tax paid against her Wage Tax liability. DIT Petitioner paid exceeded the PIT credit
she was allowed (“Unapplied Credit”). The City did not allow Petitioner to apply the
Unapplied Credit against the Wage Tax. The U.S. Supreme Court held the
Commerce Clause of the U.S. Constitution dictates that taxing jurisdictions must
grant their residents a credit for state and local income taxes paid to other state
and local taxing jurisdictions. Comptroller of Maryland v. Wynne, 135 S. Ct. 1787
(2015) (“Wynne”). Did the Commonwealth Court err, as a matter of law, where it
held it was constitutional for the City not to apply Petitioner’s Unapplied Credit
against her Wage Tax liability?


Justice Brobson did not participate in the consideration or decision of this matter.




                    [31 EAL 2022 and 32 EAL 2022] - 2